DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Allowable Subject Matter
Claims 1-12, 25, and 26 are allowed.
Claims 13-24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wilkinson et al. (U.S. Patent Application Publication 2017/0364860), discloses transferring an item from a first customer to a second customer, with one customer reselling the item to the other (see especially paragraphs 240, 244, 246, 248-251, and 254-255), but does not disclose the method of claim 1 or the parallel system of 
Furthermore, the claims as amended are patent-eligible under 35 U.S.C. 101.  Considered in combination with the other claim limitations, having the shipping label mask a shipping address of the first customer is accepted as a technical improvement, and the prior art of record does not teach this as having been well-understood, routine, and conventional at the time of inventors’ filing date.
Claims 1 and 13 are parallel to each other, and the same statement of allowability applies to both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kentris et al. (U.S. Patent 11,157,992) has been considered for possible Double Patenting; rejections are not made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 5, 2022